Citation Nr: 1224258	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran originally requested a hearing in his January 2006 Substantive Appeal to the Board; however, in a January 2007 statement, the Veteran withdrew his request for a hearing.  The hearing request is therefore deemed withdrawn.  
38 C.F.R. § 20.704(e) (2011).

In a November 2009 Decision and Remand, the Board denied the Veteran's claims seeking entitlement to a disability rating in excess of 20 percent for a service-connected chronic muscle strain and degenerative instability of the lumbar spine, and increased the disability rating for the service-connected right knee to 20 percent.  In the same document, the Board remanded the issue of TDIU to the Appeals Management Center (AMC) pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an increased rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In compliance with the November 2009 Remand directives, in May 2009, the AMC provided the Veteran with a notice letter regarding the evidence necessary to substantiate a claim for TDIU, and, subsequently, submitted the claims file to the Director of Compensation and Pension Service (C&P) for an evaluation regarding whether the Veteran's service-connected disabilities were of such severity as to render him unable to secure and follow a substantially gainful occupation.  In September 2010, the Director provided an opinion based largely on the results of a May 2009 VA medical examination report.  The AMC subsequently returned the case to the Board for further appellate consideration. 

In a February 2011 Remand, the Board indicated that a remand was necessary as the September 2010 C&P evaluation procured as a result of the November 2009 Remand was inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Specifically, the Board noted that the September 2010 C&P Director, in writing the C&P evaluation, relied on the findings in a May 2009 VA examination report indicating that the Veteran was permanently and totally disabled due to his age and orthopedic disabilities.  Because the VA examiner authored the May 2009 VA medical examination report expressly considered the Veteran's age in addition to his service-connected disabilities, the Board found that the VA examiner's opinion was an insufficient basis upon which to make a determination on the issue of a TDIU due to service connected disabilities.  See 38 C.F.R. § 3.341, 4.19 (2011); see also 38 C.F.R. § 4.16(b) (2011).  As the September 2010 C&P Director based his conclusions on the findings in the May 2009 VA medical examination report, in the February 2011 Remand, the Board found that the September 2010 C&P evaluation was inadequate.  Therefore, the Board again remanded the issue of TDIU to the AMC for further development.  See Stegall, 11 Vet. App. at 271.  


Subsequent to the February 2011 Remand, the record indicates that the AMC complied with the Board's remand requests, including the provision of additional VA medical and audiology examinations to determine whether the Veteran's service-connected disabilities were of such severity as to render him unable to secure and follow a substantially gainful occupation; and the submission of the claim to the C&P Director, for an additional C&P evaluation.  As the AMC complied with the February 2011 Remand directives regarding the claim for TDIU, we will proceed to render a decision on this claim.  See Stegall at 271.  

The Veterans Law Judge who signed the July 2007 Remand, the January 2009 Remand, the November 2009 Decision and Remand, and the February 2011 Remand is no longer with the Board.  Therefore, the undersigned Veterans Law Judge has been assigned this case. 

In May 2012, the Veteran submitted additional evidence with a written waiver of Agency of Original Jurisdiction (AOJ) review.  




FINDINGS OF FACT

1.  The Veteran is service connected for chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 20 percent disabling; posttraumatic degenerative arthritis and meniscus tears of the right knee, rated 20 percent disabling; tinnitus, rated 10 percent disabling; radiculopathy of the left lower extremity associated with chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The Veteran's combined evaluation is thus 50 percent disabling.

2.  The evidence of record does not demonstrate that the Veteran is unable to secure or follow substantially gainful employment solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice letters sent in December 2009 and March 2010 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In the December 2009 letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the March 2010 letter, VA provided the Veteran information regarding the type of evidence necessary to establish disability ratings and effective dates required by Dingess.  Although these notices were not issued prior to the issuance of the initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in a November 2010 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA has acquired the Veteran's VA treatment records to assist with the claim.  In August 2007 and May 2011, respectively, VA provided the Veteran with VA medical examinations, all performed by the same VA examiner, in November 2003, March 2008, May 2009, and March 2011.  Addenda regarding the Veteran's respective low back and right knee disabilities were filed by the aforementioned VA examiner in April 2008, June 2009, and August 2009.  VA also provided the Veteran with VA audiology examinations in November 2011 and March 2011.  In addition, because the Veteran's service-connected disabilities did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a), to determine if the Veteran met the extraschedular provisions for TDIU, VA referred the Veteran's case to the C&P Director for consideration of entitlement to TDIU on an extraschedular basis in September 2010 and March 2012 as required under 38 C.F.R. § 3.321(b)(1).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran essentially claims that he is unable to work due to his service-connected disabilities, particularly his service-connected low back and right knee disabilities.  In the most recent March 2011 VA medical examination report, the Veteran stated that he had to retire from his position as an automobile appraiser due to his service-connected low back and right knee disabilities.  In an October 2010 statement, the Veteran's spouse, who apparently owns the auto appraisal business at which the Veteran worked, indicated that the Veteran's low back and right knee disabilities caused the Veteran to have difficulty with driving, an essential element of his duties as an auto appraiser.  The Veteran's spouse wrote that the company decreased the Veteran's salary as his ability to drive and perform other duties related to automobile appraisal became more difficult due to his service-connected disabilities.  The Veteran's spouse reported that the Veteran's salary had decreased to the point at which he was earning minimum wage before his retirement.  Eventually, the Veteran's spouse indicated that the Veteran was unable to continue work due to his service-connected disabilities.  

VA regulations allow for the assignment of a TDIU rating when a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  See 38 C.F.R. § 4.16.  In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his or her age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the veteran, as a result of his or her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

If a veteran has only one service-connected disability, to qualify for TDIU on a schedular basis, that disability must be ratable at 60 percent or more.  If a veteran has two or more service-connected disabilities, to qualify for TDIU on a schedular basis, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 20 percent disabling; posttraumatic degenerative arthritis and meniscus tears of the right knee, rated 20 percent disabling; tinnitus, rated 10 percent disabling; radiculopathy of the left lower extremity associated with chronic muscular strain superimposed on degenerative instability of the lumbar spine, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The combined rating is 50 percent; thus, the Board finds the Veteran does not meet the threshold for a schedular TDIU rating where two or more service-connected disabilities are present.  See id.  

The Board must now consider whether there is evidence to warrant assignment of a TDIU rating on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), upon a showing that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

In order to prevail on an extraschedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Thus, the fundamental question herein is whether the Veteran's service-connected disabilities renders him unemployable.  The Board notes that the Veteran primarily maintains that the service-connected low back and right knee disabilities have caused unemployability due to an inability to walk or drive for long periods.  As such, the Board's analysis will focus primarily on the severity of the Veteran's service-connected low back and right knee disabilities.  

As noted above, the Board notes that the same VA examiner performed all of the VA medical examinations of record to determine the severity of the Veteran's low back and right knee disabilities.  The Board will refer to this individual throughout this decision as the "VA examiner."  

Review of the record, to include the Veteran's DD Form 214, shows that his highest formal education was completing high school.  In an October 2008 TDIU application, the Veteran indicated that he worked as automobile appraiser for insurance companies full-time for 50 hours per week from January 1983 until June 2006, and part-time for eight hours per week from June 2006 until December 2007.  The Veteran indicated that he believed that he became too disabled to work in June 2006, but did not indicate how he worked until December 2007 despite his disabilities.  

In a November 2003 VA medical examination report, the Veteran reported that he was working part-time as an automobile appraiser.  The Veteran reportedly told the VA examiner that he walked with a cane and monitored his activities carefully.  The Veteran stated that he could drive a car for at least two hours, but that doing so would bother his back.  The Veteran indicated that he could walk for 20 to 30 minutes, but that such activity would bother his right knee.  

After a physical examination, to include the provision of X-ray reports, the VA examiner diagnosed a chronic muscular strain superimposed on degenerative instability of the low back, and chronic synovitis plus symptomatic patellar chondromalacia and degenerative arthritis of the right knee.  The VA examiner stated that the Veteran would probably continue to have difficulty with the low back and the right knee due to his disability present symptomatology.  The VA examiner indicated that the present conservative treatment of the low back and right knee disabilities was reasonable, and that the Veteran needed to be careful with his activities.  

In a November 2003 VA audiology examination report, a VA audiology examiner did not note any difficulties noted both bilateral hearing loss and tinnitus.  The November 2003 VA audiology examiner did not make any comment regarding how the Veteran's hearing loss and tinnitus would affect his employment.  

In an August 2004 statement, the Veteran wrote that he was having difficulty "making a living."  The Veteran stated that he had problems driving any distance without experiencing severe back pain and locking up of the right knee.  The Veteran also indicated that his right knee would give out occasionally when he was walking.  

In a March 2008 VA medical examination report, the Veteran indicated that he had been working as an automobile appraiser, but that he experienced difficulty with his occupation due to low back and right knee pain.  The Veteran indicated that he was treating his low back and right knee disabilities by being careful in his activities, using oral medication, bracing the back, and walking for exercise.  The Veteran indicated that he sometimes used a cane while ambulating.  The Veteran reported that his present comfort level was limited to driving or walking for 15 minutes, and that such activity would worsen his low back and right knee disability symptomatology.  The Veteran stated that he last was able to walk for 30 minutes with a fairly good sense of comfort about a year or two prior to the current examination.  The Veteran indicated that, since that time, he had experienced worsening of his low back and right knee disability symptomatology.  

After a physical examination and a review of the claims file, the VA examiner diagnosed chronic muscular strain superimposed on degenerative instability of the low back, and posttraumatic degenerative arthritis and a possible tear of the medial meniscus of the right knee.  In a subsequent April 2008 addendum to the March 2008 VA medical examination report, the VA examiner reported that an MRI study indicated a definite tear of the medial meniscus of the Veteran's right knee.  In the conclusions to the March 2008 VA medical examination report, the VA examiner stated that the Veteran's work capacity would be diminished by his orthopedic difficulties.  The VA examiner noted that the Veteran's work as an automobile appraiser had become quite difficult.  The VA examiner reported that the Veteran was limited to "rather light" types of work in which he would be able to change positions frequently as needed for comfort.  

In a June 2008 VA treatment record, specifically an orthopedic surgery consult, a VA examiner reported evaluating the Veteran for a possible meniscus tear of the  right knee.  The Veteran indicated that he had developed both anterior lateral and increased anterior medial pain in the right knee over the previous few months.  The Veteran stated that he had worked as an appraiser of car wrecks, but that he was unable to do perform that job now because of knee and hip pain.  Of note, upon physical examination, the VA examiner noted that the range of motion of the Veteran's bilateral hips was normal with normal strength.  

In a May 2009 VA medical examination report, the VA examiner diagnosed chronic muscular strain superimposed on degenerative instability of the lumbar spine, resulting in back pain and loss of motion; and posttraumatic degenerative arthritis with tears of the medial and lateral menisci, causing right knee pain and instability.  After a review of the claims file, the VA examiner concluded that the Veteran's work capacity was diminished by his back and right knee problems.  The VA examiner wrote that the Veteran was limited to very light work that did not entail much driving.  The VA examiner also indicated that the Veteran needed to be able to lie down occasionally during his workday as needed for comfort.  As the Veteran was advanced in age at the time of examination, the VA examiner stated that the Veteran's present status amounted to disability retirement.  Considering the Veteran's age and various disabilities, the VA examiner reported that it would be reasonable to say that the Veteran was permanently and totally disabled.

In a September 2010 C&P evaluation, a C&P Director noted reviewing the evidence of record, to include that regarding the Veteran's education and work history, prior to making a decision.  The September 2010 C&P director especially noted reviewing the May 2009 VA medical examination report, and quoted the VA examiner's findings indicating that the Veteran was permanently and totally disabled due to his age and various disabilities.  After reviewing the claims file, the C&P Director stated that the evidence of record did not establish that the Veteran's service-connected disabilities presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standard.  The C&P Director noted that the VA examiner indicated in the May 2009 VA medical examination report that the Veteran was able to drive or walk for 15 minutes despite his service-connected disabilities.  The C&P Director also noted the VA examiner's May 2009 findings indicating that the Veteran would be limited to very light work involving not much driving due to his service-connected low back and right knee disabilities.  Having reviewed this evidence, the September 2010 C&P Director found that the Veteran was not shown to be unemployable by reason of service-connected disabilities for extraschedular entitlement to a total rating based on unemployability.  

In a March 2011 VA medical examination report, the Veteran stated that he had last worked in 2008.  He indicated that he had ended his employment as an automobile appraiser due to his low back and right knee symptomatology.  Having performed a physical examination and reviewed the claims file, the VA examiner diagnosed chronic muscular strain superimposed on degenerative instability of the lumbar spine, resulting in back pain and loss of motion; and degenerative arthritis with tears of the medial and lateral menisci, causing right knee pain and instability.  The VA examiner concluded that the Veteran's work capacity was decreased by his low back and right knee disabilities.  The VA examiner wrote that the Veteran was limited to very light work.  The VA examiner reported that such work would have to involve sitting mostly, but that the Veteran needed to be able to stand up frequently and lie down as needed during work hours.  The VA examiner noted that the Veteran was last able to work in 2008, and that his former profession involving the appraisal of automobiles had become very difficult for the Veteran because of the low back and knee disabilities.  

In a March 2011 VA audiology examination report, a VA audiology examiner noted reviewing the claims file prior to the writing the report.  The Veteran reportedly indicated that he worked in an auto body shop in an office far from the noise of the main part of the shop.  After an audiology examination and an interview with the Veteran, the VA audiology examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  Having reviewed the evidence, the VA examiner stated that, when using hearing aids, the Veteran would function well in a quiet environment, as demonstrated by his good to excellent monoaural speech discrimination scores upon testing.  The VA examiner found that the Veteran would be able to communicate interpersonally with a supervisor or even the public in a quiet environment when using hearing aids.  The VA examiner indicated that noisy environments would pose a problem for the Veteran.  The VA examiner's opinion was that the Veteran would function well in a work environment in which he worked independently, with little supervision, and limited communication requirements with the public.  

In a March 2012 C&P evaluation, the current C&P Director provided the September 2010 evaluation and noted review the evidence of record, to include that regarding the Veteran's education and work history, prior to making a decision.  It was indicated that the March 2011 VA medical examination report and the March 2011 VA audiology examination report were reviewed and the opinion quoted from both reports.  The C&P Director noted that the Veteran's former work at appraising automobiles had become difficult due to his service-connected low back and right knee disabilities, and that working in a noisy environment would pose communication difficulties for the Veteran.  The C&P Director also noted that, although the Veteran did not indicate having any education beyond high school, the Veteran had worked for more than 23 years full time as an automobile appraiser and part-time at the same position for a year and a half, and that the Veteran had not indicated having any further employment after December 2007.  The C&P director also noted that the VA examiner indicated in March 2011 that the Veteran could perform very light work in a setting in which he could sit primarily, stand frequently, and lie down as needed during work hours.  The VA examiner also noted that the March 2011 audiology examiner had reported that the Veteran would function well in a work environment in which he worked independently, with little supervision, and limited communication requirements with the public.  The C&P Director concluded that a review of the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disabilities.  Therefore, the C&P Director determined that entitlement to TDIU had not been established.  

After a full review of the record, the Board concludes that the preponderance of the competent and probative evidence is against the claim of a TDIU.  In making this determination, the Board is not refuting the Veteran's noted physical limitations; however, the evidence does not show an inability of the Veteran to secure or follow gainful employment solely due to his service-connected disabilities.  In the numerous VA medical examination reports, the VA examiner indicated that the Veteran would have difficulty working in his former position as an automobile appraiser; however, having reviewed the evidence, in each evidence, the VA examiner concluded that the Veteran's service-connected disabilities would only limit the Veteran to, at worst, light, sedentary work as long was allowed to stand or lie down as needed.  Moreover, the March 2011 VA audiology examination report indicated that the Veteran would be able to work in a quiet environment when using hearing aids.  The Board notes that the May 2009 VA medical examination report included a finding indicating that the Veteran was permanently and totally disabled due to both his age and service-connected disabilities.  As noted above, in determining whether a veteran is entitled to a TDIU, neither his or her nonservice-connected disabilities nor his or her age may be considered.  Van Hoose at 361.  As the VA examiner indicated in the May 2009 VA medical examination report that the Veteran was permanently and totally disabled, in part, due to his age, these findings are not probative in this matter.  Moreover, the Board notes that, in the March 2011 VA medical examination report, the same VA examiner found that the Veteran's service-connected disabilities, without consideration of the Veteran's age, would decrease the Veteran's work capacity and employment options, but would not keep the Veteran from performing light work in a primarily sedentary setting.  

The Board has considered the statements from the Veteran and his spouse regarding his reported inability to work; however, in these statements, both the Veteran and his wife discuss how the Veteran is no longer able to work in his former position as an auto appraiser.  The Board notes that neither the Veteran nor his wife have indicated that the Veteran's service-connected disabilities by themselves render the Veteran unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  Thus, the Board finds that TDIU is not warranted on a schedular or on an extraschedular basis. 

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


